Citation Nr: 1504125	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  03-19 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Attorney-at-law.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1950 to October 1952.  Additionally, he served as a Merchant Mariner aboard U.S. flagged commercial ships at various points in 1948 and 1953.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The paper claims file and records in VA's secure electronic processing systems have been reviewed and considered.

The Veteran initially requested a formal RO hearing; however, he withdrew that request in April 2004.  No further RO or Board hearing was requested.

Issues on Appeal

Historically, an RO decision in June 2000 denied the Veteran's original claim for service connection for hearing loss was not timely appealed and became final (38 C.F.R. § 3.104 ).  However, the RO did not consider the Veterans Claims Assistance Act of 2000 (VCAA) but, rather, denied the claim as "not well grounded."  The Board initially remanded the issue of whether new and material evidence had been received to reopen the prior claim for hearing loss in January 2006.  Thereafter, in a February 2007 remand, the Board determined that the law and regulations pertaining to finality of unappealed RO decisions were not applicable, and the issue was recharacterized to be considered on a de novo basis.

Following the Board's February 2007 remand to address evidentiary and due process deficiencies, the Board issued a decision in March 2008 that denied the hearing loss claim, as well as a claim of service connection for a chronic upper gastrointestinal disability, to include gastroesophageal reflux disease (GERD).  The Veteran appealed from this decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 memorandum decision, the Court vacated the Board's decision regarding these two issues and remanded them for appropriate action.  In February 2012, the Board remanded the issues of service connection for hearing loss and GERD to ensure compliance with the Court's order.

While the matter was in remand status, the RO granted service connection for GERD in a February 2013 rating decision.  The Veteran appealed from the initial rating and effective date assigned, and the RO mailed a Statement of the Case (SOC) for these matters to the Veteran and his representative on May 23, 2014.  The Veteran did not subsequently appeal to the Board from this SOC.  

In an October 2014 brief, the Veteran's attorney argued that the issues of entitlement to a higher disability rating and an earlier effective date for GERD were under the Board's jurisdiction.  The attorney reasoned that the February 2012 Board remand of the issue of entitlement to service connection for GERD was not a final determination and that, therefore, the subsequent issues regarding the initial rating and effective date for service connection were still before the Board.  This is incorrect.  Rather, the questions of the appropriate disability rating and effective date are downstream elements from an award of service connection, which is a full grant of the benefit of service connection.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

For the issues of a higher initial rating and/or earlier effective date for GERD to be before the Board, the Veteran must have filed a new timely notice of disagreement and substantive appeal after issuance of an SOC for those issues.  Id.; see also 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014).  The attorney's arguments and additional evidence in October 2014 concerning GERD appear to express a dispute and intent to continue the appeal to the Board from the May 23, 2014 SOC regarding GERD.  Nevertheless, such arguments and evidence were submitted and received after the appeal period had ended, namely, more than one year after the February 2013 rating decision that granted service connection, and more than 60 days after mailing of the SOC in May 2014.  See 38 C.F.R. §§ 20.202, 20.302 (2014).  Moreover, to the extent that the attorney's request for a 60-day extension in the Veteran's appeal may be construed as applying to the GERD issues, this request was dated August 8, 2014, and received by VA on August 11, 2014.  These dates were also after the time limit for filing a substantive appeal.  Id. Therefore, the Veteran's arguments and evidence, through his attorney, were not received within the time limit for an appeal for the GERD issues and cannot be construed as a timely substantive appeal.  These issues are no longer on appeal.  Id.  

The Veteran's attorney also argued in the October 2014 brief that an earlier effective date for service connection for hearing loss was warranted.  Service connection for hearing loss is not in effect and, indeed, is denied herein.  Therefore, this is not a valid claim and is also not on appeal before the Board or otherwise. 

Vacatur of October 2014 Decision

On October 17, 2014, the Board issued a decision denying service connection for hearing loss.  The Board noted that the Veteran's attorney had submitted a motion in August 2014 requesting an extension of 60 days to file additional evidence, and that the motion had been granted.  As the Board had received no additional evidence prior to the expiration of the 60-day abeyance period on October 14, 2014, the Board issued its decision on October 17, 2014.  Thereafter, in November 2014, the Veteran's attorney filed a motion to vacate the October 2014 Board decision, arguing that additional evidence had been submitted on October 14, 2014, and that the delay in receipt by the Board was due solely to unexpected postal delays.  

The Board agrees that the additional arguments and evidence regarding hearing loss were timely received, with application of the rules regarding post-mark date and legal holidays.  See 38 C.F.R. §§ 20.305, 20.306 (2014).  Therefore, in the interest of due process, the motion to vacate is granted, and the October 2014 Board decision that denied service connection for hearing loss is hereby vacated.  The Board will reconsider the claim as if the October 2014 decision had never been issued.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).  

Additional Evidence 

In the November 2014 motion to vacate, the Veteran's attorney also requested that the Board "issue a new decision that includes consideration of the [additional] arguments and evidence that were post-mark dated October 14, 2014.  This demonstrates a waiver of initial review of the additional evidence and arguments by the agency of original jurisdiction (AOJ).  Therefore, the Board may properly consider such evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).  
FINDINGS OF FACT

The Veteran has not had continuity of symptomatology of hearing loss since service, hearing loss was not diagnosed or manifested to a compensable degree in either ear within one year after active duty, and the currently diagnosed bilateral hearing loss has not been linked to service, to include exposure to excessive noise.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

In a March 2007 letter, the Veteran was provided full notice regarding his service connection claim in accordance with the VCAA, as directed in prior remands.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although this notice was after the initial adjudication, this timing defect was cured by subsequent readjudication of the claim, most recently in a June 2013 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Moreover, any notice defects did not result in prejudice or affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Rather, the Veteran has had multiple opportunities to submit and identify evidence; he has had a meaningful opportunity to participate effectively in the processing of his claim by VA.

VA has also made all reasonable efforts to assist the Veteran in the development of his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board notes that there are no service treatment records in the claims file.  The National Personnel Records Center (NPRC) has indicated that any records in their custody were likely in an area destroyed by a 1973 fire in that facility.  As this is the case, VA has a heightened duty to assist the Veteran in the obtainment of records which could help to substantiate his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In keeping with this duty, VA has made numerous attempts to secure such records.  

As stated by the Court in March 2011, VA substantially complied with the remand directives concerning attempts to obtain the Veteran's service treatment records or any alternative sources of information.  The Veteran was also informed that he could supply information such as additional medical records, letters written in service, statements by people who knew him in service ("buddy statements"), or anything else in his possession which might help substantiate his claim. 

VA also made appropriate efforts to obtain pertinent post-service medical records identified by the Veteran, to the extent that he provided sufficient authorization for VA to obtain non-VA records.  The Veteran has been notified and allowed an opportunity to provide any records that could not be obtained.  38 C.F.R. § 3.159.

In addition, the Veteran was afforded several VA audiological examinations, including in April 2012, as directed by the prior remand.  The examiner reviewed the entire claims file and noted a lack of service treatment records, as well as the Veteran's noise exposure during service, including as consistent with his military occupational specialty as an artilleryman.  These were factors that the Court had found to be lacking in the prior VA examination and opinion.  The examiner provided a negative nexus opinion, which was supported by well-reasoned rationale based on the lay and medical evidence and pertinent medical literature.

The Board recognizes that the Veteran's attorney contended an October 2014 brief that the April 2012 VA audiological examiner's negative nexus opinion was inadequate.  In particular, she argued that the examiner failed to specifically address the Veteran's lay statements concerning the continuity of his hearing loss symptomatology dating from his military service.  The attorney also argued that the VA examiner did not adequately explain the conclusion that the absence of a "noise notch" was indicative of age-related hearing loss, pointing to additional medical treatise evidence submitted with the October 2014 brief.  To this end, the Board finds no inadequacy in the April 2012 VA examination report.  

Regarding the lay statements, as discussed below, the Board finds the Veteran's assertions of continuous hearing loss symptomatology since service to be not credible, when compared with the more probative evidence.  The examiner's notations at other parts of the report as to the timing of the Veteran's hearing loss symptoms are consistent with Board's credibility findings herein.  Therefore, the examiner's failure to explicitly state these lay contentions in his rationale does not affect its validity or render the opinion inadequate. 

Regarding the attorney's contentions that the VA examiner failed to adequately explain why the absence of a "noise notch" was indicative of age-related hearing loss, the Board notes that the VA examiner's findings were based upon a thorough review of the entire claims file, which is presumed to include consideration of the medical articles concerning possible etiology of hearing loss that were of record at that time.  The examiner also gave detailed explanations for the opinions offered based on the evidence of record and his medical expertise, with references to pertinent medical literature.  As will be explained below, the additional medical articles submitted in October 2014 are generally consistent with the VA examiner's stated reasoning, as well as with the other medical articles of record concerning possible etiology of sensorineural hearing loss.  To the extent that the new evidence is different, it tends to go against the Veteran's claim, as discussed below.  The Board will not remand for negative development.  Therefore, the April 2012 VA examiner's opinion is adequate, and another medical opinion is unnecessary.

The prior remand directives were substantially completed, and there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim on appeal.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Sanders, 487 F.3d 881.



II. Legal Criteria - Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain enumerated diseases will be service connected on a presumptive basis if they manifested to a compensable degree within one year after active duty service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  A nexus between the current disability and service may be established by evidence of continuity of symptomatology since service for a listed chronic disability.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  VA deems sensorineural hearing loss to be an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  Although the Walker case did not expressly address this issue, the Board will deem sensorineural hearing loss as a "chronic" disease for purposes of this decision.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection will be granted for a hearing loss disability where the evidence establishes a nexus between the current hearing loss and a disease or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of observable symptoms that are in his or her personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Id.; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Analysis

The Veteran contends, in essence, that his bilateral hearing loss began during his period of active service in the U.S. Army or as the result of some incident of such service.  He asserts that service aboard U.S. flagged merchant vessels as a member of the Merchant Marine contributed to his eventual development of hearing loss.

If an appellant had service as a United States Merchant Mariner between December 7, 1941 and August 15, 1945, or was documented to be a participant in OPERATION MULBERRY, he or she will have obtained status as a Veteran, and will be eligible for VA benefits.  See 38 C.F.R. § 3.7(x)(14), (15).  Here, the Veteran did not have such qualifying service, as his service in the Merchant Marines was between 1948 and 1953; therefore, he may only obtain service connection for disorders related to his period of active service in the U.S. Army.

As noted above, service treatment records are not available and are presumed destroyed.  However, there is documented exposure to noise in service, as service personnel records indicate that the Veteran served as an artilleryman.  Thus, the question in this matter is whether such noise exposure resulted in hearing loss.

The Veteran applied for service connection for hearing loss (and an "ear condition") in March 1999.  As such, it appears that he observed hearing difficulties at that time.  However, there is no medical evidence regarding hearing loss, as distinguished from other ear-related complaints, until many years after service.

There were some issues with dizziness noted in medical records in the early 1970s, with records describing the Veteran as dizzy in May 1973, along with symptoms of general malaise and nausea.  Dizziness was also reported in June 1977 and later in March 1987.  Thereafter, intermittent episodes of dizziness and vertigo were reported in the treatment records from 1999 through 2012, with no actual cause for these episodes articulated; although, in November 2001, the Veteran reported the dizziness in conjunction with episodes of blood pressure going up.  An examination of the Veteran's ears performed in November 2001 revealed that the canals were patent and the tympanic membranes were sclerotic, but his hearing was not tested at that time.  The episodes of dizziness were also reported as having a 50-year history.  A March 2002 record described the dizziness as occurring in conjunction with sharp chest pain lying down.  In April 2006, the Veteran reported lightheadedness at a time when his blood pressure reading was 108/57, and he was advised to cut down his medication used to treat blood pressure (metroprolol).  A December 2012 ear nose throat (ENT) consult for a diagnosis of benign positional vertigo noted ongoing disequilibrium with ears totally normal on examination.  The Veteran's doctor thought that his symptoms sounded like a "burned out migraine" and that vascular disease, rather than ear problems, were the likely cause of his dizziness episodes.  The records reflect that the dizziness was treated with Antivert.

Other ear problems were shown in the Veteran's post-service records, which include repeated episodes of ear wax (cerumen) having built up in his ears, as well as, some episodes of tinnitus.  A July 1999 record noted that the Veteran had experienced tinnitus in his left ear for a long time; left ear wax noted and cleaned out.  In November 2001, the Veteran again complained of tinnitus.  He was also evaluated for dizziness at that time, as well as in March 2002.  Subsequent treatment records, such as in May 2006, noted the Veteran's ears to have wax.  He continued to have issues with ear wax as recently as December 2012, when his ears were irrigated for this problem.  Episodes of ear pain were also noted in the records; a January 2006 record indicated that the Veteran experienced left ear pain along with his dizziness and a sound like "chopping wood" in the left ear.  Such complaints followed a December 2001 car accident, although he denied striking his head.  Medical records dated in January 2006 and May 2006 documented the Veteran's complaints of jaw pain, and he was determined to have a left temporomandibular joint syndrome (TMJ).  A September 2006 record noted the Veteran's report of pain on the side of his face, including his ear and temple.

The earliest documented clinical evidence of actual hearing loss was shown in the VA examination of June 2005, which noted the Veteran's reported exposure to weapons fire from 1950 to 1952.  Civilian noise exposure subsequent to service was denied.  There was no significant tinnitus reported.  On the authorized audiological evaluation in pure tone thresholds, in decibels, were as follows:




HERTZ





500
1000
2000
3000
4000
6000
8000
RIGHT
25
25
25
30
30
40
50
LEFT
20
20
20
25
25
25
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  The diagnosis was mild sensorineural hearing loss, bilaterally.  Although this VA examiner's etiology opinion was inadequate, the validity of the findings regarding the hearing acuity levels tested was not affected.  Therefore, this VA examination remains probative for the limited purpose of determining whether the Veteran had a hearing loss disability at that time.

Thereafter, the Veteran underwent another VA examination in April 2012.  Testing at that time showed pure tone thresholds, in decibels, as follows:




HERTZ





500
1000
2000
3000
4000
6000
8000
RIGHT
25
25
25
30
35
40
60
LEFT
25
20
25
25
25
30
55

Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  Based on these results, this VA examiner diagnosed sensorineural hearing loss at the 500 to 4000 Hertz level in the right ear, and sensorineural hearing loss at the 6000 Hertz level or higher in the left ear.  He included a notation that the Veteran may have sensorineural hearing loss in both ears at a level that is not considered a disability for VA purposes.  The examiner explained that the right ear had a sloping mild to moderate hearing loss above 2000 Hertz, with excellent word recognition score (WRS) results.  The left ear had normal hearing for VA adjudication purposes, but a mild loss at 6000 Hertz and a moderately severe loss at 8000 Hertz.  Acoustic imminence showed normal middle ear pressure and compliance bilaterally with acoustic reflexes present at all tested frequencies with no reflex decay present.  Distortion product otoacoustic emissions (DPOAE) results were normal bilaterally, and were found to be consistent with the pure tone responses.

Records in Virtual VA show that the Veteran underwent another VA audiogram for treatment purposes in January 2013.  This was in conjunction with follow-up testing for his complaints of vertigo.  A longstanding history of dizziness since release from service in 1952 was noted, with a history of examinations for compensation and pension purposes performed in June 2005 and April 2012.  It was noted that these examinations found the Veteran to have low normal to moderate sensorineural hearing loss with excellent speech discrimination.  For a noise exposure history prior to April 2012, the audiologist referred to the VA examination report of April 2012, summarizing that the Veteran denied occupational or noise exposure and never wore hearing aids.  Otoscopy in January 2013 revealed clear ear canals with intact tympanic membranes with tympanometry within normal limits.  The air conduction findings in pure tone thresholds, in decibels, were as follows:




HERTZ





500
1000
2000
3000
4000
6000
8000
RIGHT
20
25
30
40
40
45
60
LEFT
25
20
25
30
35
35
55

Bone conduction testing was also done and yielded the same results, except that the left ear measured 15 decibels at 500 Hertz.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.

In light of the foregoing, the Board first finds that the evidence establishes a current bilateral hearing loss disability.  The Veteran did not meet the criteria for a VA hearing loss disability for either ear based on pure tone thresholds or speech reception scores during the June 2005 or April 2012 VA examinations, although there was some degree of hearing loss shown at those times, with thresholds above 20 decibels at multiple levels.  See Hensley, 5 Vet. App. at 157; 38 C.F.R. § 3.385.  Thereafter, the January 2013 VA audiological testing demonstrated a bilateral hearing loss disability for VA purposes.  The Veteran met the criteria in the right ear based on a pure tone threshold of 40 decibels at the 3000 and 4000 Hertz levels, as well as a speech reception score of 92 percent.  He also met the criteria for a left hearing loss disability based on the speech reception score of 88 percent.  Id.

As noted above, the evidence also establishes an injury of noise exposure during service.  However, the competent evidence does not establish a link between the current disability and service, to include as based on continuity of symptomatology.  

The Board first finds that the Veteran is not credible to the extent that he has reported continuous hearing loss symptoms, as opposed to ear pain, dizziness, or other ear-related difficulties, since service.  

In this regard, lay evidence from the Veteran regarding the presence of observable symptoms of hearing loss since service may not be rejected solely due to the absence of contemporaneous medical evidence; however, this circumstance may be considered along with the other evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that a witness's interest in the outcome may affect the credibility of testimony and may be considered together with other evidence).  

The Board recognizes that, in an April 1999 records release, the Veteran reported he had been treated for "hearing problems" from 1952 to the present.  In an April 2001 letter, he also indicated that he was treated for dizziness, headaches, and double vision during non-VA hospitalization in July 1953, although such records were not available.  He did not specify any treatment for hearing loss at that time.  

The available medical evidence includes VA employee health records and VA and private treatment records dating from 1959 to 2013, and two VA examinations.  Nevertheless, as discussed above, although the Veteran complained of ear pain, dizziness, or tinnitus as early as the 1970s, he first mentioned hearing loss in his 1999 claim for VA benefits.  Further, he did not complain of hearing loss to his treating providers until the June 2005 VA examination for the purposes of his claim.  Even at that time, as well as during the subsequent VA examination and treatment records, the Veteran did not endorse continuous hearing difficulties since service but, rather, reported his noise exposure during service and asserted that the current hearing loss was due to such exposure.  Similarly, for treatment in January 2013, the Veteran reported dizziness, but not hearing difficulties, present since 1952.  

The Board finds the Veteran's reports for medical treatment to be more probative than his assertions for the purposes of his VA claim because he had an incentive to tell the truth in order to receive proper care.  See Fed.R.Evid. 803 (4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of reasons for the Board's decision).  Additionally, it is reasonable to infer that, if the Veteran had noticed hearing loss at any point prior to his 1999 claim, as opposed to tinnitus or other ear-related problems, he would have reported them to his treating providers when seeking treatment for the other conditions, particularly when his ears were otherwise examined.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("[Fact finders] may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings." (internal quotations omitted)); see also Rucker, 10 Vet. App. at 73.  

In light of the Veteran's testimony and his reports for treatment purposes, it appears that he may be equating his dizziness, ear pain, or tinnitus with his complaints of hearing loss for the purposes of his claim; however, actual hearing loss is a separate symptom.  Otherwise, the Veteran's memory as to the nature and timing of his hearing loss symptoms appears to be faulty, possibly due to the passage of time; therefore, he is not a reliable historian and is not credible in this regard.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

Having found that there was no continuity of symptomatology of hearing loss since service, there must be other competent evidence of a link between the current hearing loss disability and service.  At the outset, the Board notes that the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 -04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A significant factor to be considered for any opinion is whether it is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The April 2012 VA audiology examiner reviewed the claims file thoroughly and provided an opinion that the Veteran's current hearing loss was not at least as likely as not caused by or a result of an event in service.  The examiner noted that the service treatment records had been destroyed and, thus, no information was available regarding his hearing status at the time of enlistment or discharge.  Nevertheless, there was noise exposure on active duty, including weapons fire and artillery, per his military occupational specialty.  The examiner also noted that, in addition to noise exposure, the Veteran reported treatment for dizziness and ear pain within the first year after his active duty.  He stated that the evidence of record showed continued treatment for dizziness and that the Veteran was currently on medications for this condition, but no hearing loss was diagnosed until 2005.

This VA examiner pointed out that diagnosis of a probable etiology for hearing loss depends on multiple factors.  He stated that professional literature and research have produced universally accepted indicators for a differential diagnosis based on audiometric thresholds, configuration of audiogram, degree of loss and other clinical findings as well as a subject's history.  Any single factor such as history of noise exposure is not of itself sufficient to diagnose etiology if not supported by clinical results.  The examiner noted that not all individuals with noise exposure experience hearing loss and a person with noise exposure may have an impairment unrelated to noise exposure that is due to other conditions such as ear disease, aging, or trauma.  The examiner pointed out that a medically accepted characteristic of noise-induced hearing loss is the presence of the greatest amount of hearing loss around 4000 Hertz with threshold recovery in higher frequencies.  This would be reflected in what is considered a "noise notch" near 4000 Hertz.

The VA examiner stated that, in this case, the Veteran exhibited a predominantly high frequency sensorineural hearing loss with the greatest effect above 4000 Hertz and no recovery; therefore, there was no "notch."  The examiner opined that the Veteran's audiogram fit the clinical description of presbycusis, and his degree of hearing loss was consistent with age.  The examiner also noted that there was a past history of ear problems related to balance, consistent with the records summarized above.  The examiner concluded that there were insufficient clinical indicators to establish the presence of a noise-induced hearing loss and, therefore, it was less likely than not that this Veteran's hearing loss was due to noise exposure in service.

The Board notes that ear pain, dizziness, and tinnitus are separate and distinct disabilities from hearing loss.  Service connection was previously denied for tinnitus, and service connection was denied for vertigo (claimed as inner ear problem affecting balance), with reference to his complaints of dizziness, in a May 2014 rating decision.  Those issues are not currently on appeal or before the Board.

In sum, the April 2012 VA examiner has given an opinion that the Veteran does not have a hearing loss disability that is related to his in-service noise exposure.  In providing this opinion, the examiner articulated a clear rationale supported by medical principles as to why this Veteran did not meet the criteria for noise-induced hearing loss, but rather, his hearing loss was consistent with age.  This opinion was based on the Veteran's particular factual history for the ears and noise exposure, consistent with the Board's credibility findings herein, as well as interpretation of audiograms.  Significantly, the January 2013 VA audiology provider also stated that the Veteran's audiogram findings at that time were "not unusual and typical of age."  Thus, this provider's opinion bolsters the April 2012 VA examiner's opinion.  There is no contradictory medical opinion regarding the cause of the hearing loss.  

The Veteran has provided his own self-diagnosis and opinion regarding the nature and etiology of his bilateral hearing loss, with reference to medical treatise articles.  The Veteran is clearly competent to describe his observable symptoms of decreased hearing.  Nevertheless, as a lay witness, he is not competent to provide an opinion of when he actually had hearing loss, or whether it began during service or as a result of service, because actual hearing loss must be shown by objective testing and interpretation of medical evidence.  Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.385.

The medical articles, in and of themselves, have some probative value, as they explain the potential causes for hearing loss.  However, the probative value of these articles is low, as they do not speak to the particular facts of this case.  These articles have significantly less probative value than the VA examiner's opinion, which was based on the accepted facts of this case and available testing.  Moreover, the articles submitted before and after the VA opinion appear consistent with the reasoning and medical literature referenced by the April 2012 VA examiner.

Specifically, the Veteran submitted several medical articles prior to 2012 that addressed the different types and causes of hearing loss, including from weaponry, with a notation that noise trauma is the most common preventable cause of sensorineural hearing loss.  These articles indicate that there may be many other reasons for hearing loss, and that presbycusis or age-related hearing loss is the most common cause of sensorineural hearing loss.  The articles further state that presbycusis is a symmetric, progressive deterioration in elderly patients that affects high frequency hearing and speech discrimination ability.  See American Family Physicians article.  More specifically, presbycusis initially affects only the higher frequencies, and then all frequencies become involved.  See "Update" article.  

The Veteran, through his attorney, submitted an article in 2014 pertaining to the interpretation of audiograms, as well as a guidance statement from the American College of Occupational and Environmental Medicine (ACOEM) concerning occupational noise-induced hearing loss.  These articles again indicate that there can be many different causes for sensorineural hearing loss, and discussed the differences between the patterns of noise-induced hearing loss and presbycusis.  

The audiogram interpretation article indicates that if a patient is 60 years or older, there may be gradual deterioration or progressive worsening of hearing sensitivity over the years such that is often the result of presbycusis.  The classic audiogram for presbycusis has a gradually sloping downward pattern and is relatively symmetric.  Most noise-induced hearing loss cases have high frequency hearing loss, with the maximum loss at 3000 to 6000 Hertz, the level around 4000 Hertz being the most susceptible to damage, and usually some recovery at the highest frequencies, which is known as a "noise notch."  The article noted that noise-induced hearing loss is most commonly of gradual onset, and gave an example hearing loss shown after 10 years of daily noise exposure and the increase after 22 years of noise exposure. 

Similarly, the ACOEM article noted that occupational noise-induced hearing loss is a function of continuous or intermittent noise exposure and duration that usually develops slowly over several years.  Noise-induced hearing loss is typically bilateral because most noise exposure is symmetric, and the first sign is "notching" at high frequency levels of 3000, 4000, or 6000 Hertz, with recovery at 8000 Hertz.  Notching is in contrast to presbycusis, which also has high frequency hearing loss but is present in a down-sloping pattern, without any recovery at 8000 Hertz.  The article further stated that hearing loss due to continuous or intermittent noise exposure increases most rapidly in the first 10-15 years of exposure, then decelerates as the hearing threshold increases, and this is in contrast to age-related hearing loss, which accelerates over time.  The article also stated that it is unlikely that hearing loss from noise progresses after the noise exposure is discontinued.

All of these medical articles are consistent with the April 2012 VA examiner's summary that there may be many different causes of hearing loss, and his explanation of the concept of a "noise notch" in audiograms for noise-induced hearing loss.  As noted above, the VA examiner stated that the Veteran exhibited a predominantly high frequency sensorineural hearing loss with the greatest effect above 4000 Hertz and no recovery; therefore, there was no "notch."  This was based on testing in 2012 and review of the claims file, which includes the audiogram results in 2005 as summarized above.  Rather, the 2012 examiner concluded that the Veteran's audiogram fit the clinical description of presbycusis.  Again, the 2013 VA provider also stated that audiograms were consistent with the Veteran's age.  These opinions are also consistent with the medical articles from the Veteran, which noted that audiograms for presbycusis will show relatively symmetric and gradual downward sloping pattern, which will accelerate over the years.  As noted by the 2012 VA examiner, the pure tone threshold results (taken from audiograms) in 2005 and 2012, as well as subsequently in  2013, do not show a "notch" but, rather, show gradually decreased hearing sensitivity (or higher pure tone thresholds) from 500 to 8000 Hertz, with no recovery (or lower pure tone thresholds) at 8000 Hertz.  

The Veteran's attorney points to a statement in the ACOEM article that the effects of noise on hearing loss may be difficult to distinguish from age-related hearing loss in older individuals because the "prominence of the notch" may be reduced.  However, this statement referred to a reduction in prominence of the notch where an individual had "continued noise exposure," such that the adjacent frequencies would also begin to be affected by noise, combined together with aging.  That is not the factual history in this case; rather, the Veteran has only reported noise exposure during service from 1950 to 1952, many years prior to the first clinical evidence of hearing loss.  As such, there is no indication that another medical opinion is needed.  

Moreover, the Veteran's test results showed some gradual worsening from 2005 to 2013, despite his denial of any post-service noise exposure.  This is consistent with the statements in the medical articles that presbycusis will accelerate over time, in contrast to noise-induced hearing loss that is generally the most rapid within the first 10-15 years after exposure, followed by a lesser degree of decreased hearing sensitivity thereafter.  Similarly, the audiogram interpretation article also referenced changes in hearing loss after 10 years of noise exposure and then 22 years of noise exposure.  Moreover, the ACOEM article indicated that delayed progression of hearing loss after the noise exposure stops is unlikely.  Again, this information in the articles is consistent with the statements by VA medical professionals in 2012 and 2013 that the Veteran's audiograms and clinical history were not consistent with noise-induced hearing loss but, rather, were consistent with age or presbycusis.

The Veteran also recently submitted an article detailing the relationship between diabetes and hearing loss; however, as he is not service-connected for diabetes, any relationship between hearing loss and diabetes would not substantiate his claim.

Based on a review of all pertinent lay and medical evidence, the Board finds that the evidence does not support a grant of service connection for bilateral hearing loss.

As discussed above, the earliest clinical evidence of diagnosed hearing loss was in 2005, and the Veteran did not meet the criteria for a VA hearing loss disability in either ear until January 2013.  Furthermore, the Board places significantly greater probative weight on the opinion of the April 2012 VA examiner, which is bolstered by the January 2013 VA audiological provider's opinion, as well as information in the medical articles of record.  This is because the VA examiner used medical expertise and training to provide a detailed, well-reasoned opinion based review of the entire claims file and consideration of an accurate factual history and pertinent medical literature.  Accordingly, the most probative evidence does not demonstrate a direct link between the current hearing loss and service.  See 38 C.F.R. § 3.303. 

Service connection is also not warranted for bilateral sensorineural hearing loss on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  Rather, the preponderance of the evidence is against a finding that the Veteran manifested hearing loss in either ear to a degree of 10 percent within the one year following his active duty service discharge in October 1952.  Testing in 2005 and 2012 did not meet the criteria for even a noncompensable disability, and a hearing loss disability for VA purposes was first shown in January 2013.  See 38 C.F.R. §§ 3.85, 4.85.

Similarly, the weight of the evidence also shows no continuity of symptomatology since active duty service.  See Walker, 708 F.3d at 1338-40.  There is no indication of combat service, and to the extent that the Veteran's statements may be construed to allege symptoms of hearing loss that began in service, these statements are rejected because they not consistent with the other evidence, as discussed above.

In sum, the preponderance of the evidence is against service connection for hearing loss under any raised theory; the benefit-of-the-doubt doctrine is not applicable in this case, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
C. FIELDS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


